Citation Nr: 0838241	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for prostatitis with atrophic prostate.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In December 2005, the veteran testified at a travel Board 
hearing.  At the hearing, the veteran withdrew his claim of 
entitlement to a disability rating in excess of 10 percent 
for his service-connected hypertension.

In August 2006, the Board remanded the case to the RO through 
the Appeals Management Center (AMC) for additional 
evidentiary development. The case has been returned to the 
Board for further appellate review.

In an August 2008 Hearing Memorandum, the veteran's national 
representative stated that the local AMVETS representative 
had not been given the opportunity to prepare a VA Form 646 
prior to the case being re-certified to the Board.  The 
representative requested that the claims file be sent back to 
the RO for the local representative to prepare a VA Form 646.   
The Board finds, however, that such action is not warranted 
in this case.  A review of the claims folder reveals that the 
veteran's local representative was sent a copy of the last 
supplemental statement of the case that was issued in May 
2008.   Furthermore, the veteran's national representative 
had an opportunity to present comments and/or arguments with 
regard to the issue on appeal, but failed to do so.  
Therefore, the Board will proceed with an adjudication of 
this appeal.


FINDINGS OF FACT

1.  Prior to June 22, 2007, the veteran's prostatitis was 
manifested by daytime voiding frequency of three to four 
times per day, and nocturia one to three times.  It did not 
require the wearing of absorbent material, and was not 
manifested by recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management 
or urinary retention requiring catheterization.  

2.  As of June 22, 2007, the veteran's prostatitis is 
manifested by urinary frequency  three to four times a night.  


CONCLUSIONS OF LAW

1.  Prior to June 22, 2007, a disability rating in excess of 
10 percent is not warranted for prostatitis with atrophic 
hypertrophy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2007).

2.  As of June 22, 2007, the criteria for an evaluation of 20 
percent, but no higher, for prostatitis with atrophic 
hypertrophy, have been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an August 2007 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected prostatitis with atrophic prostate, the evidence 
must show that his condition "ha[d] worsened enough to 
warrant the payment of a greater evaluation."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
September 2004 rating decision explained the criteria for the 
next higher disability rating available for prostatitis under 
the applicable diagnostic code.  The October 2004 statement 
of the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected prostatitis, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by AMVETS throughout the adjudication of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).   
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  See Sanders, 487 F.3d at 
489.

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran a 
physical examination, obtained a medical opinion as to the 
severity of the disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.  Prostate gland 
injuries, infections, hypertrophy, and post-operative 
residuals will be rated according to the criteria for rating 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  A 20 percent evaluation is warranted 
where the disorder requires the wearing of absorbent 
materials that must be changed less than two times per day.  
A 40 percent evaluation is warranted where the disorder 
requires the wearing of absorbent materials which must be 
changed two to four times a day.  Where there is continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.115a (2007).

For an evaluation based on urinary frequency, a 20 percent 
evaluation is warranted when there is a daytime voiding 
interval between one and two hours, or, awakening to void 
three to four times per night.  A 40 percent evaluation is 
warranted when there is a daytime voiding interval less than 
one hour, or awakening to void five or more times per night.  
38 C.F.R. § 4.115a (2007).

For an evaluation based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 
4.115a (2007).

Chronic urinary tract infection manifested by recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management is rated as 30 
percent disabling.  38 C.F.R. § 4.115a.

In a rating decision of February 1980, service connection for 
prostatitis with atrophic prostate was granted and a 
noncompensable rating was assigned.  In a December 2002 
rating decision, the disability rating for prostatitis was 
increased to 10 percent.  

In May 2004, the veteran filed his present claim seeking an 
increased disability rating for prostatitis.  

On VA examination in August 2004, the veteran reported having 
recurrent episodes of dysuria, burning, discomfort in the 
perineum and painful ejaculation for the prior seven years.  
He indicated that over the previous four years, he had had 
similar episodes and that he was treated with Levaquin once 
daily for one month with fairly good improvement.  The last 
episode was in November 2003.  He denied any urinary symptoms 
in between the episodes.  At the time, he was asymptomatic.  
His daytime urination frequency was three to four times and 
his nighttime frequency was one to two times.  There was no 
hematuria, dysuria, or urethral discharge.  He denied 
incontinence of urine.  He did not use any pads or diapers.  
He reported that he used to have erectile dysfunction with 
partial erections for the previous six years.  During the 
last year, he did not have any erections and there was no 
improvement with Viagra or Cialis.  Genital examination was 
benign with normal phallus.  Both testes were normally felt.  
Minimal hydrocele was present and there was no inguinoscrotal 
mass.  The veteran denied any specific kidney problem or 
renal failure or dialysis.  He was diagnosed as having 
asymptomatic prostatitis with mild prostate enlargement with 
normal prostate specific antigen (PSA).  The examiner opined 
that the veteran's erectile dysfunction was not likely 
related to his service-connected prostate gland condition.

The veteran testified at a December 2005 hearing that he 
experienced frequent urinary tract infections and that his 
urinary frequency had increased in severity.  The Board 
remanded the case to obtain additional medical records and to 
schedule the veteran for further VA examination.

Another VA examination was conducted in June 2007.  The 
veteran reported that he had recurrent prostatitis since 2004 
on an average of two to three times a year.  The last episode 
was about six months earlier.  The prostatitis was treated 
with antibiotics.  At that time, he had dysuria, burning and 
discomfort in the perineum which lasted a few days.  He also 
reported getting recurrent urinary tract infections.  The 
last urinary tract infection was eight months earlier and was 
treated with antibiotics.  He stated that he had been having 
chronic urinary symptoms in between the episodes of recurrent 
prostatitis and urinary tract infections.  He stated that his 
daytime urinary frequency was four to six times, and nightly 
frequency was three to four times.  He indicated that he had 
urge incontinence.  There was no leakage of urine and no 
other incontinence.  He was not using any pads or diapers.  
He described his urine stream as fairly normal.  He denied 
any dysuria in between the above episodes.  There was no 
hematuria.  He was having minimal hesitancy on and off.  He 
did not have to undergo any catheterization procedures.  

Physical examination revealed a normal phallus with no 
obvious defects.  There was no urethral discharge, ulcers or 
tenderness.  Both testes were normally felt.  There was no 
inguinoscrotal mass or hernias.  The prostate was mildly 
enlarged.  The veteran was diagnosed as having recurrent 
prostatitis, currently asymptomatic; recurrent urinary tract 
infections, by history, currently asymptomatic; and mild 
prostate enlargement with frequency of urination, urge 
incontinence and minimal hesitancy.  

In an August 2007 letter, the veteran stated that had had 
eight episodes of urinary tract infections in the prior eight 
years.  He submitted pharmacy records indicating 
prescriptions for seven courses of antibiotics between the 
years 2000 and 2005.  

Resolving all doubt in the veteran's favor, the Board 
concludes that the veteran's prostatitis with atrophic 
prostate is productive of symptomatology that satisfies the 
criteria for a 20 percent evaluation, but no more, as of June 
22, 2007, under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  A 20 percent evaluation is warranted 
for urinary frequency when there is a daytime voiding 
interval between one and two hours, or, awakening to void 
three to four times per night.  In this case, on report of VA 
examination dated June 22, 2007, the veteran stated having to 
void three to four times at night.  The examiner concluded 
that the veteran had a mildly enlarged prostate with 
frequency of urination.  Thus, the Board finds that the 
veteran's service-connected prostatitis meets the criteria 
for a 20 percent evaluation under the criteria for urinary 
frequency.

Prior to June 22, 2007, however, the veteran's prostatitis 
symptomatology did not meet the criteria for a higher 
evaluation as there was no evidence of urine leakage 
requiring the wearing of absorbent material that must be 
changed less than two times a day; a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night; or urinary retention requiring intermittent 
or continuous catheterization.  Looking to the rating 
criteria for urinary tract infection, there is no evidence 
that the veteran's prostatitis required frequent 
hospitalization and/or required continuous intensive 
management required for a 20 percent evaluation.  

The Board has considered entitlement to an evaluation in 
excess of 20 percent for the veteran's prostatitis as of June 
22, 2007, but this is not demonstrated by the evidence.  The 
veteran's prostatitis is not shown to require the wearing of 
absorbent materials.  The daytime voiding interval is not 
less than once per hour, and he is not shown to awaken to 
void five or more times per night; or urinary retention 
requiring intermittent or continuous catheterization.  

The preponderance of the evidence is against the assignment 
of any rating higher than 10 percent prior to June 22, 2007, 
and against the assignment of rating higher than 20 percent 
since that date.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
There is no showing that the veteran's service-connected 
prostatitis presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for prostatitis with 
atrophic prostate, prior to June 22, 2007, is denied.

A 20 percent rating for prostatitis with atrophic prostate, 
from June 22, 2007, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


